UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4092


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NICHOLAS OMAR TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:05-cr-00032-GRA-1)


Submitted:   August 22, 2013                 Decided:   August 30, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nicholas Omar Tucker appeals the twelve-month sentence

imposed       upon    revocation        of   his     term    of    supervised           release.

Tucker’s counsel filed a brief pursuant to Anders v. California,

386    U.S.    738     (1967),        stating    that      there   are       no    meritorious

grounds for appeal, but questioning whether the district court

abused its discretion by revoking Tucker’s supervised release

and imposing a twelve-month sentence.                       Tucker was advised of his

right to file a pro se supplemental brief, but he did not file

one.    We affirm.

               A decision to revoke a defendant’s supervised release

is reviewed for abuse of discretion.                        United States v. Pregent,

190 F.3d 279, 282 (4th Cir. 1999).                      The district court need only

find   a   violation        of    a    condition      of    supervised        release      by   a

preponderance of the evidence.                      18 U.S.C.A. § 3583(e)(3) (West

2013).         In    this   case,       Tucker      admits    that      he    violated       the

conditions of supervision.                   We find no abuse of discretion in

the district court’s revocation of Tucker’s supervised release.

               Turning to Tucker’s sentence, we will not disturb a

sentence imposed after revocation of supervised release that is

within     the       prescribed        statutory      range       and    is       not    plainly

unreasonable.          United States v. Crudup, 461 F.3d 433, 437-39

(4th    Cir.     2006).          In   making     this      determination,          “we    follow



                                                2
generally the procedural and substantive considerations” used in

reviewing original sentences.                 Id. at 438.

               A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Guidelines and the applicable 18 U.S.C. § 3553(a)

(2006) factors, id. at 440, and has adequately explained the

sentence chosen, though it need not explain the sentence in as

much   detail       as   when    imposing      the    original        sentence.     United

States    v.    Thompson,        595   F.3d    544,    547      (4th    Cir.   2010).      A

sentence       is   substantively        reasonable        if    the     district    court

states a proper basis for its imposition of a sentence up to the

statutory maximum.          Crudup, 461 F.3d at 440.                   If, based on this

review,     the     appeals      court   decides       that     the    sentence     is   not

unreasonable, it should affirm.                 Id. at 439.

               In the initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than when we apply the reasonableness review to post-conviction

Guidelines sentences.             United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).             Only if we find the sentence unreasonable

must we decide whether it is “plainly” so.                      Id. at 657.

               Although counsel questions whether there is any error

rendering Tucker’s sentence plainly unreasonable, he identifies

no   such   error.         The    district         court   properly      calculated      the

Policy Statement range and sentenced Tucker to twelve months’

                                               3
imprisonment, a sentence within the Policy Statement range and

below the statutory maximum.                18 U.S.C.A. § 3583(e)(3); U.S.

Sentencing Guidelines Manual § 7B1.4(a) (2004).                   Our review of

the record leads us to conclude that Tucker’s sentence is not

plainly unreasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm.        This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                    If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court    for   leave   to       withdraw   from      representation.

Counsel’s motion must state that a copy of the motion was served

on his client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument      would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        4